 



Exhibit 10.45a
FIRST AMENDMENT TO EQUIPMENT LEASE AGREEMENT
     This FIRST AMENDMENT TO EQUIPMENT LEASE AGREEMENT (this “Amendment”) is
dated November, 2006, and is entered into by and between GK FINANCING, LLC, a
California limited liability company (“GKF”), and LEHIGH VALLEY HOSPITAL, a
not-for- profit Pennsylvania hospital corporation (“LVH”), with reference to the
following facts:
Recitals:
     WHEREAS, GKF and LVH entered into an Equipment Lease Agreement dated
May 28, 2003 (the “Lease”), pursuant to which LVH leases from GKF, a Leksell
Stereotactic Gamma Unit, Model C with Automatic Positioning System.
     WHEREAS, GKF and LVH desire to amend the Lease as set forth herein.
     NOW THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, and for such other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Agreement:
     1. Defined Terms. Unless otherwise defined herein, the capitalized terms
used herein shall have the same meanings set forth in the Lease.
     2. Lease Payment. In recognition of lower than anticipated reimbursement
levels for Procedures, the Lease Payment shall be reduced from the sum of * to
the sum of * for each Procedure that is performed on or after the “Effective
Date” by LVH or its representatives or affiliated health care entities,
irrespective of whether the Procedure is performed on the Equipment or using any
other equipment or devices. As used herein, the “Effective Date” shall mean the
first day of the month that immediately follows the date of this Amendment.
     3. Compliance with Safe Harbor. GKF and LVH intend that the reduction to
the Lease Payment set forth above shall satisfy the requirements of the
anti-kickback safe harbor applicable to discounts contained in 42 C.F.R. §
1001.952(h). In furtherance of the foregoing:
          (i) The discount shall be earned based on Procedures performed within
a single fiscal year of LVH.
          (ii) LVH must claim the benefit of the discount in the fiscal year in
which the discount is earned.
          (iii) LVH must fully and accurately report the discount in its
applicable cost report or in its separate claims for payment with the Department
of Health and Human Services or a State agency.
          (iv) LVH must provide, upon request by the Secretary of the Department
of Health and Human Services or a State agency, the information provided by GKF
as specified below.

- 1 -



--------------------------------------------------------------------------------



 



          (v) GKF shall fully and accurately report the existence of the
discount on any invoices or statements submitted to LVH. GKF hereby informs LVH
of its obligation to report such discount and to provide the requested
information as set forth above in this Section.
     4. Full Force and Effect. Except as amended by this Amendment, all of the
terms and provisions of the Lease shall remain in full force and effect.
     5. Entire Agreement. This Amendment, together with the Agreement
constitutes the full and complete agreement and understanding between the
parties hereto concerning the subject matter hereof.
     IN WITNESS WHEREOF, the parties have executed this Amendment effective as
of the date first written above.

                  GKF:   LVH:     GK FINANCING, LLC,   LEHIGH VALLEY HOSPITAL,  
  a California limited liability company   a not-for-profit Pennsylvania
hospital
corporation    
 
               
By:
  /s/ Ernest A. Bates, M.D.   By:   /s/ Keith Weinhold    
 
               
 
  Ernest A. Bates, M.D.       Keith Weinhold    
 
  President and CEO       Vice President, Cancer Services    
 
               
 
      By:   /s/ Stuart Paxton    
 
               
 
          Stuart Paxton
Chief Operating Officer    

- 2 -